Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
2.	Restriction is required under 35 U.S.C. 121.
This application contains claims directed to the following patentably distinct species of the claimed invention:
Species I, claims 1-15  
Species II, claims 16-26
	There is no relationship between species I and II (see MPEP § 806.04(b)), they are independent inventions because:
The species are independent or distinct because each Species claims exclusive limitations that do no overlap with other species. In addition, these species are not obvious variants of each other based on the current record.  Thus, they are unpatentable (obvious) over each other.  	
3.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
4	Species I claims the distinct limitations of “a system, method, and computer readable storage medium for a geological core inspection comprise a geological core inspection table; a robotic geological inspection comprises a core sample sensing 
Species II claims the distinct limitations of “a system, method, and computer readable storage medium for a logical core inspection system comprises a control and communication system, comprising conducting a scanning of the array of core samples, generating a core sample mapping, receiving a command to conduct inspection, determine a location, position, and conducting inspection for a given core sample.” 
There is a distinct between two different system, method, and computer readable storage medium as recited above. 
5.	Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
7.	A telephone call was made to Applicant’s representative on file, Christopher Drymalla (Reg. No. 61,843) on December 3, 2021 and was confirmed that Applicant requires the restriction requirement in writing.
8.            Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143). 
Conclusion
9.	 Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863